Holden, J.,
delivered flie opinion of the court.
The testimony offered by the plaintiff in the lower court was sufficient to raise a question of fact for the jury as to whether or not the defendant railroad company was guilty of negligence.
The court erred in granting1 the instruction lettered “k” to the defendant on the trial of this case. St. Louis, etc., R. Co. v. Craft, 237 U. S. 648, 35 Sup. Ct. 704, 59 L. Ed. 1160. For this error the judgment is reversed and the cause remanded.

Reversed and remanded.